The verdict of the jury is against the overwhelming weight of the credible evidence. It is appropriate, moreover, to point out that the photograph offered in evidence by the plaintiff may present a distorted and exaggerated depiction of the scene of the accident, and there is nothing in the record to show when, by whom, or the circumstances under which it was taken. Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. Present— Peek, P. J., Cohn, Callahan, Yan Yoorhis and Shientag, JJ.